Citation Nr: 1801166	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include as secondary to a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to March 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction now lies with the Roanoke, Virginia RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claims.  The Veteran underwent a VA examination in August 2017 to assess the nature and etiology of his bilateral foot and ankle conditions; however, the Board finds the examination inadequate for adjudication purposes.  

The examiner opined that it was less likely than not that the Veteran's bilateral foot and ankle conditions were incurred in or caused by service because service treatment records are silent for these conditions.  However, the absence of evidence of treatment for any of the aforementioned disabilities in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  In addition, regarding entitlement to service connection on a secondary basis, the examiner stated that there is no medical data to support that degenerative joint disease of the knee causes ankle pain or flat feet.  However, the examiner does not cite to any medical evidence to support his conclusion.  Furthermore, the examiner does address whether the Veteran's bilateral foot or ankle conditions are aggravated by his bilateral knee disability, and therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Based on the foregoing, the Board finds that a new VA examination is warranted.  

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records. 

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain the Veteran's updated VA treatment records and any additional relevant private medical records, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c). 

2.  Afford the Veteran a VA examination by the appropriate clinician to assess the nature and etiology of his bilateral foot and ankle conditions.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide a response to the following questions:  

i.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral foot condition is caused by any of his service-connected disabilities, to include a bilateral knee disability?

ii.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral foot condition is aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities, to include his bilateral knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the bilateral foot condition by the service-connected disability.

iii.)  If the answers to the previous questions are negative, is it at least at likely as not (a fifty percent probability or greater) that the Veteran's bilateral foot condition began in service, or is otherwise related to a disease, event, or injury in service?

iv.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral ankle condition is caused by any of his service-connected disabilities, to include a bilateral knee condition?

v.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral ankle condition is aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities, to include his bilateral knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the bilateral ankle condition by the service-connected disability.

vi.)  If the answers to the previous questions are negative, is it at least at likely as not (a fifty percent probability or greater) that the Veteran's bilateral ankle condition began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for any of the aforementioned disabilities in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




